Affirmed as Modified and Supplemental Opinion filed December 16, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00800-CV

 ANA LISA MINES, PERSONAL REPRESENTATIVE OF THE ESTATE
   OF JORGE LUIS MINES, AND OLD AMERICAN MUTUAL FIRE
              INSURANCE COMPANY, Appellants

                                       V.

                       KENON D. MURPHY, Appellee

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-66594

              SUPPLEMENTAL OPINION ON REMITTITUR

      On November 23, 2021, we suggested a remittitur of $7,000 of the future
medical care expenses awarded to appellee Kenon D. Murphy in the trial court’s
judgment. Tex. R. App. P. 46.3. We stated that if appellee Kenon D. Murphy
timely filed the remittitur with the clerk of this court, we would render judgment
modifying the trial court’s judgment to reflect an award of $3,000 in future
medical care expenses and affirming the trial court’s judgment as modified. Id.

      Appellee Kenon D. Murphy timely filed the suggested remittitur.
Accordingly, we vacate our judgment dated November 23, 2021, and render
judgment modifying the trial court’s judgment to reform it to reflect the $7,000
remittitur and affirming the trial court’s judgment as modified. Tex. R. App. P.
43.2(b), 46.3.




                                      /s/       Ken Wise
                                                Justice



Panel consists of Chief Justice Christopher and Justices Wise and Zimmerer.




                                            2